Title: John Henry Sherburne to James Madison, 12 June 1833
From: Sherburne, John Henry
To: Madison, James


                        
                            
                                Hon’d & Respected Sir,
                            
                            
                                
                                    Washington City.
                                
                                June. 12th. 1833.
                            
                        
                        I have the honor to ask your acceptance of the portrait herewith transmitted, of
                            my late lamented father, and also, to assure you that the same feeling of pure friendship and esteem for your exalted
                            character, which was ever uppermost in my late fathers bosom, and also in that of my late uncle John Langdon glows as
                            fervently in the heart of truly your devoted Servt.
                        
                            
                                John Henry Sherburne
                            
                        
                    